UNITED STATES COURT OF APPEALS
                      For the Fifth Circuit



                           No. 92-2194
                        Summary Calendar


RANDOLPH S. JACKSON and MARTHA S. JACKSON,

                                             Plaintiffs-Appellants,


                             VERSUS


FEDERAL DEPOSIT INSURANCE CORPORATION,
as receiver for MBANK HOUSTON, N. A.,

                                               Defendant-Appellee.




          Appeal from the United States District Court
               For the Southern District of Texas
                         (CA-H-89-1447)
                       (November 19, 1992)


Before KING, DAVIS, and WIENER, Circuit Judges.

PER CURIAM:*

     Randolph S. Jackson sued MBank Houston, N.A. (MBank) in

Texas state court for breach of contract and promissory estoppel

in connection with MBank's refusal to lend money to Jackson

despite its allegedly having promised to do so.   Before Jackson's

     *
      Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the Court has determined
that this opinion should not be published.
case came to trial, MBank was declared insolvent and the FDIC was

appointed as receiver.    The FDIC removed the suit to federal

district court, and asserted, in a subsequent motion for summary

judgment, that Jackson's claims were barred by the D'Oench Duhme

doctrine and applicable provisions of FIRREA.1     The district

court granted this motion for summary judgment.      Agreeing with

that court, we affirm.

                                  I.

                         FACTS AND PROCEEDINGS

     Jackson was a manager employed by the Monsanto company at

its Texas City, Texas petrochemical plant when it was purchased

by the Sterling Chemical Company.      As a part of Sterling's

purchase, it proposed to sell specified quantities of its own

capital stock to named key Monsanto employees at a price of $10

per share.   Jackson was one such employee and was authorized to

purchase up to 833 shares of Sterling stock.

     Sterling arranged with MBank to provide financing to the

former Monsanto employees for their purchase of Sterling stock.

MBank agreed to finance sixty percent of the stock purchase price

for each qualified employee.     Jackson prepared a loan application

and a personal financial statement, and apparently was approved

for a $5,000 loan, just over sixty percent of the purchase price

for his maximum authorized 833 shares.

     Jackson attended the scheduled group closing for these

employee stock purchase.    He took with him a cashier's check for

     1
      12 U.S.C. § 1811 et seq.

                                   2
$2,000 as his forty percent of the purchase price for the number

of Sterling shares that he had decided to purchase))500 shares

rather than the full 833 shares authorized.   The MBank personnel

at the closing tendered a $5000 check to Jackson, but refused to

make a smaller loan.   Jackson refused the $5,000 loan and instead

used his own $2000 to purchase 200 shares of Sterling stock.

     Within thirty months, the value of the Sterling stock had

skyrocketed,2 so Jackson filed the subject suit against MBank in

Texas state court, alleging breach of contract and promissory

estoppel for the bank's failure to lend him the $3,000 for the

employee stock purchase.   Shortly after MBank filed its general

denial, it was declared insolvent and placed under FDIC

receivership.   The FDIC removed the action to federal court and

moved for summary judgment arguing, inter alia, that Jackson's

claims were barred by the D'Oench Duhme doctrine and

§ 1821(d)(9)(A) of FIRREA3 because the claims were based on

unrecorded and unwritten agreements.

     The magistrate judge recommended that this motion be

granted.   At the time that this recommendation was made, the FDIC

had produced no documents relating to Jackson's claims.   The FDIC


     2
      The stock Jackson could have purchased for $3,000 in 1986
apparently had increased in value to approximately $500,000 by
the time he filed his suit against MBank in 1989.
     3
      12 U.S.C. § 1821(d)(9)(a) reads in pertinent part: "[A]ny
agreement which does not meet the requirements set forth in
section 13(e) [12 U.S.C. § 1823(e)] shall not form the basis of,
or substantially comprise, a claim against the receiver or the
Corporation." 12 U.S.C. § 1823(e) in turn constitutes a partial
codification of the D'Oench Duhme doctrine.

                                 3
later produced several related MBank documents, which were

referenced in Jackson's supplemental response to the FDIC's

motion for summary judgment.

     The district court subsequently granted summary judgment for

the FDIC, adopting the magistrate judge's recommendation without

expressly addressing the MBank documents produced by the FDIC

after that recommendation had been made.    Jackson timely appeals.

                               II.

                       STANDARD OF REVIEW

     The grant of a motion for summary judgment is reviewed de

novo, using the same criteria employed by the district court.4

This court must "review the evidence and inferences to be drawn

therefrom in the light most favorable to the nonmoving party."5

"[T]he plain language of Rule 56(c) mandates the entry of summary

judgment, after adequate time for discovery and upon motion,

against a party who fails to make a showing sufficient to

establish the existence of an element essential to that party's

case, and on which that party will bear the burden of proof at

trial."6




     4
      U.S. Fidelity & Guaranty Co. v. Wigginton, 964 F.2d 487,
489 (5th Cir. 1992); Walker v. Sears, Roebuck & Co., 853 F.2d
355, 358 (5th Cir. 1988).
     5
      U.S. Fidelity & Guaranty Co., 964 F.2d at 489; Baton Rouge
Building & Construction Trades Council v. Jacobs Constructors,
Inc., 804 F.2d 879, 881 (5th Cir. 1986).
     6
      Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

                                4
                               III.

                             ANALYSIS

     Jackson argues that the instant case does not fall within

the ambit of D'Oench Duhme because he is asserting an affirmative

claim against MBank and the FDIC, rather than a defense to a

claim against him.   He further asserts that D'Oench Duhme is

inapplicable because his claim does not tend to diminish or

defeat the FDIC's interest in any particular asset.   Jackson

claims alternatively that even if D'Oench Duhme does apply to the

present situation he has produced sufficient documentation of the

loan agreement to defeat summary judgment.   We now analyze each

of Jackson's arguments in turn.

A.   Affirmative Claims

     Jackson's initial claim))that D'Oench Duhme does not bar his

claim because it is an affirmative claim))is based on a single

sentence in one opinion of the Tenth Circuit.   In Grubb v. FDIC,7

that court stated:   "By its very terms, however, the D'Oench rule

only prevents parties from raising defenses against the FDIC."8

When viewed in context of the full opinion, however, that

statement is recognizable as but one of several alternative bases

relied on by the Tenth Circuit for its decision.   Further, that

statement has been criticized repeatedly by district courts




     7
      868 F.2d 1151 (10th Cir. 1989).
     8
      Id. at 1159.

                                  5
within the Tenth Circuit.9

     Of greater significance to the instant case is Jackson's

failure to cite the several opposite rulings of the Fifth

Circuit))rulings that constitute binding precedent here.    We have

never refused to apply D'Oench Duhme merely because a party had

asserted an affirmative claim rather than a defense against the

insolvent institution or the FDIC.10   To the contrary, we have

consistently applied D'Oench Duhme to claims for affirmative

relief.11   Even if we were of a mind to do so, we could not

     9
      Adams v. Walker, 767 F. Supp. 1099, 1106 (D. Kan. 1991)
("The Tenth Circuit's statement in Grubb is basically dicta
offered without any explanation or analysis . . . . This court
does not feel constrained to follow the dicta in Grubb . . . .);
Torke v. FDIC, 761 F. Supp. 754, 756-57 (D. Colo. 1991);
Castleglen, Inc. v. Commonwealth Savings Ass'n, 728 F. Supp. 656,
664 (D. Utah 1989) (refusing to interpret Grubb as barring the
application of D'Oench Duhme to all affirmative claims as
"contrary to the great weight of authority and [being]
analytically unsound.").
     10
      E.g., Texas Refrigeration Supply, Inc. v. FDIC, 953 F.2d
975, 979 (5th Cir. 1992) ("[O]ne who has dealt with a failed
FDIC-insured institution may not assert a claim or defense
against the FDIC that depends on some understanding that is not
reflected in the insolvent bank's records."); Chatham Ventures,
Inc. v. FDIC, 651 F.2d 355, 359 (5th Cir. 1981), cert. denied,
456 U.S. 972 (1982) ("The statutory protection of section 1823(e)
shields the FDIC from defenses or claims . . . .").
     11
      Texas Refrigeration Supply, Inc. v. FDIC, 953 F.2d 975
(5th Cir. 1992) (applying D'Oench Duhme to affirmative claims of
breach of contract, negligence, breach of fiduciary duty,
promissory estoppel, misrepresentation, breach of good faith, and
deceptive trade practices, but not to claims of wrongful
acceleration or unreasonable disposal of collateral); Bowen v.
FDIC, 915 F.2d 1013, 1015 (5th Cir. 1990) (applying D'Oench Duhme
to affirmative claims of promissory estoppel, breach of fiduciary
duty and duty of good faith and fair dealing, and constructive
fraud); Kilpatrick v. Riddle, 907 F.2d 1523 (5th Cir. 1990),
cert. denied, 111 S.Ct. 954, 112 L. Ed.2d 1042 (1991) (applying
D'Oench Duhme to affirmative claim of bank fraud); Bell & Murphy
& Assoc., Inc. v. Interfirst Bank Gateway, N.A., 894 F.2d 750,

                                 6
abandon well established precedent in order to follow this

questionable alternative ground for the holding in Grubb.

Instead, we reaffirm that D'Oench Duhme and FIRREA may bar an

affirmative claim against the FDIC, just as it may bar a defense

to a claim by the FDIC.

     Although Jackson failed to discuss the relevant cases from

this circuit in his argument that D'Oench Duhme should only

prevent parties from raising defenses to the FDIC, he

nevertheless attempts to rebut the FDIC's reliance on Fifth

Circuit precedent anticipatorily.    Jackson tries to distinguish

his situation from previous decisions in this circuit that apply

D'Oench Duhme to affirmative claims.    He notes that in all cases

cited by the FDIC, the party asserting the affirmative claim had

some pre-existing borrowing relationship with the bank.    In the

instant case, however, there apparently was no relationship

between Jackson and MBank other than the loan at issue.

     We find this to be a distinction without a difference, and

clearly one insufficient to prevent the application of D'Oench

Duhme to Jackson's claim.   Even though in prior cases, ongoing

lending relationships may have existed, the existence or

nonexistence of such relationships was not dispositive.    In

neither Bell & Murphy & Assoc., Inc. v. Interfirst Bank Gateway,


753 (5th Cir.), cert. denied, 111 S.Ct. 244, 112 L. Ed.2d 203
(1990) (applying D'Oench Duhme to affirmative claims of
fraudulent misrepresentation and breach of contract regarding
future loans); Beighley v. FDIC, 868 F.2d 776, 783-84 (5th Cir.
1989) (applying D'Oench Duhme to affirmative claims of breach of
contract, fraud, breach of fiduciary duty, promissory estoppel
and breach of agency contract).

                                 7
N.A.,12 or Beighley v. FDIC13, is there evidence that the

plaintiffs were in default on their loans at the times they filed

their respective affirmative claims.      Although the FDIC

eventually asserted a counterclaim against Beighley to enforce

his promissory note, no existing loan played any part in the

litigation between Bell & Murphy and the FDIC.

B.   No Specific Asset Involved

     Jackson next argues that his affirmative claims against

MBank and the FDIC do not involve a specific asset and thus could

not diminish or defeat the FDIC's interest in any such asset,

thereby preventing application of D'Oench Duhme.      Again, our

decisions in Bell & Murphy14 and Beighley15 are instructive on

this argument.16

     In Bell & Murphy, the plaintiff entered into an agreement

with a bank under which it was to make various loans to the

plaintiff.     This agreement was embodied in a letter, but was

     12
          894 F.2d 750.
     13
          868 F.2d 776.
     14
          894 F.2d 750 (5th Cir. 1990).
     15
          868 F.2d 776 (5th Cir. 1989).
     16
      The only reference to either Bell & Murphy or Beighley in
the plaintiff's brief to this court is buried in a string cite in
support of the unremarkable proposition that D'Oench Duhme
"simply precludes the use of any unwritten promise, a promise
which does not appear as a written and approved agreement in the
records of the bank, as a claim or defense against the FDIC."
(Emphasis in original). In passing we note with interest that
Jackson speaks of "claim or defense" in this part of his brief
despite his simultaneous assertion that D'Oench Duhme only
applies to defenses against the FDIC.


                                   8
never reflected in the bank's official records.       The loans were

never made to the plaintiff who sued alleging that it had been

induced by the bank to enter the agreement through fraudulent

misrepresentations, and that the bank had breached its

obligations under that agreement.       The plaintiff in Bell & Murphy

argued that its affirmative claim against the bank was not barred

by D'Oench Duhme because the agreement in question did not

diminish or defeat the FDIC's interest in any specific asset

acquired from the bank.     Although the agreement clearly could

affect the total worth of the bank, it would not diminish the

value to the bank of the plaintiff's admitted debts from other

transactions.     In response, this court stated: "We find this

inventive argument to be meritless in light of our recent holding

in Beighley that the D'Oench Duhme rule bars affirmative claims

based upon unrecorded agreements to extend future loans."17

     Moreover, Jackson's attempted reliance on Olney Savings &

Loan Ass'n v. Trinity Banc Savings Ass'n18 is misplaced.      In

Olney, we refused to apply D'Oench Duhme because the FSLIC has

acquired no "right, title, or interest" that could be diminished

or defeated by Olney's claims.19       Prior to the FSLIC take over of

Trinity Bank, Olney had sued Trinity successfully for recision of

a loan agreement and for damages.       The FSLIC placed Trinity in


     17
      Bell & Murphy, 894 F.2d at 753 (citing Beighley v. FDIC,
868 F.2d 776).
     18
          885 F.2d 266 (5th Cir. 1989).
     19
          Id. at 275.

                                   9
conservatorship after Trinity had already posted a supersedeas

bond to stay execution of the damage award to Olney pending

appeal.     When the FSLIC took over Trinity, the loan agreement had

already been declared void; consequently there was no interest

for the FSLIC to acquire with regard to the agreement itself.20

The FSLIC also claimed that it had an interest in the damage

award assessed against Trinity.       Those funds had already been

removed from the assets available to the FSLIC for distribution,

however, as a result of the entry of judgment and the posting of

the supersedeas bond.21       Therefore, the FSLIC had no interest

that could be diminished or defeated by Olney's claims.       In

contrast, Jackson's claims had not been determined by the court

prior to the FDIC's intervention.

     Olney simply is not applicable here.       Jackson's claim

against MBank and the FDIC, which is based on an alleged

agreement with MBank, still tends to diminish or defeat the

FDIC's interest in the general assets of MBank acquired by the

FDIC.     Application of D'Oench Duhme and FIRREA in the instant

case is consistent with the established purpose of the doctrine:

"Fundamentally, D'Oench attempts to ensure that FDIC examiners

can accurately assess the condition of a bank based on its

books."22       Clearly, the financial condition of a bank can be


     20
          Id.
     21
          Id. at 274.
     22
      Bowen v. FDIC, 915 F.2d 1013, 1016 (5th Cir. 1990);
Langley v. FDIC, 484 U.S. 86, 91-91 (1987).

                                     10
affected by an affirmative claim against the bank as well as by a

defense to a claim the bank possesses against a borrower.      We

hold that Jackson's affirmative claim is subject to D'Oench Duhme

and FIRREA.

C.   Sufficiency of the Writing

     To avoid conflicting with the requirements of D'Oench Duhme

and FIRREA, agreements (such as Jackson's) between borrowers and

banks generally must be in writing, and must be properly

executed, approved, and recorded in the official records of the

bank.   In support of his claim, Jackson submitted to the district

court the following documents: his personal financial statement;

his loan application; Sterling's loan application for the

purchase of the Monsanto plant; and Sterling's loan application

for the purchase of stock to be used in the employee stock

ownership plan.    Assuming, without so deciding, that these

documents were properly executed, approved, and recorded, they

still fail satisfy the requirements of D'Oench Duhme and FIRREA.

     Jackson's claim against MBank and the FDIC centers on the

bank's refusal to lend him $3,000 for his purchase of 500 shares

of Sterling stock.    Jackson's loan application states

unambiguously that Jackson is applying for a $5,000 loan and that

the collateral will consist of 833 shares of Sterling stock.

Across the face of this loan application is written: "Customer

cancelled loan."    The documents on file with the bank establish

only that Jackson applied for a $5,000 loan and that he

subsequently cancelled that loan.      To a bank examiner or anyone


                                  11
else unfamiliar with the facts not contained within the four

corners of these documents, they reflect nothing of Jackson's

applying for "up to" $5,000 or purchasing "up to" 833 shares of

stock.   Without more, they do not constitute either a contract

with, or a promise by, the bank to loan $3,000 to Jackson for the

purchase of 500 shares of Sterling stock.   Consequently, Jackson

has failed to establish a genuine issue as to the existence of

any agreement regarding a $3,000 loan that complies with the

requirements of D'Oench Duhme or FIRREA.    As the documents

produced between the time of the magistrate's recommendation and

the granting of summary judgment do not defeat the application of

D'Oench Duhme or FIRREA, the failure of the district court to

discuss them in the order granting summary judgment is

immaterial.

                                IV.

                            CONCLUSION

     Jackson's claim against MBank and the FDIC falls within the

ambit of D'Oench Duhme and FIRREA.    He is asserting a claim

against the FDIC that if successful would clearly diminish or

defeat the value of the assets acquired from MBank by the FDIC.

The fact that Jackson is asserting an affirmative claim against

the FDIC rather than a defense to a claim by the FDIC does not

change this analysis.   Similarly, our analysis is unaffected by

the fact that Jackson's claim does not affect the FDIC's interest

in a specific asset, but only in the total worth of the bank.

     In response to the FDIC's motion for summary judgment,


                                12
Jackson produced some documentation of activities among himself,

MBank, and Sterling.   But, as those documents fail to establish a

genuine issue as to the existence of a written agreement meeting

the requirements of D'Oench Duhme and FIRREA, expressly

evidencing either a loan of $3,000 or one of "up to" $5,000,

Jackson cannot prevail.   For the foregoing reasons, the district

court's grant of the FDIC's motion for summary judgment is

AFFIRMED.23




     23
      The FDIC asserts in its brief that Jackson's appeal is
frivolous and requests this court to award damages under Fed. R.
App. P. 38. The FDIC argues that sanctions are merited because
Jackson pursued the appeal of a case governed by well-settled
precedent and failed to address squarely that controlling
precedent. Although Jackson's appeal demonstrates a multitude of
deficiencies, they are not so egregious as to require sanctions.
Consequently, we decline the FDIC's invitation.

                                13